SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
Alfonso Martinez appeals an order of the district court dismissing as time barred his complaint insofar as it sought the return of thirty-nine vehicles forfeited in or before May 1992 by the Drug Enforcement Agency and the return of an additional vehicle forfeited in March 1993, and for lack of subject matter jurisdiction, insofar as it sought money damages. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal, and hold as follows.
The district court correctly held that it lacked subject matter jurisdiction over the request for money damages as the government is immune from any such claim. See Adeleke v. United States, 355 F.3d 144, 151 (2d Cir.2004).
In addition, the district court correctly held that Martinez’s motion for the return of his cars, filed in December 2003, was time barred. See Polanco v. DEA, 158 F.3d 647, 654 (2d Cir.1998) (holding that a claim for the return of forfeited property must be brought within six years of accrual of the claim, which occurs either at the close of the forfeiture proceedings or, if no forfeiture proceedings are conducted, at the end of the five-year period during which the government is allowed to seek forfeiture); 19 U.S.C. § 1621 (1993) (customs statute providing a five-year limitation period from the time of discovery of a violation for bringing a forfeiture action); 21 U.S.C. § 881(d) (providing that provisions of the customs law concerning forfeiture, insofar as they are not inconsistent with Chapter 13 of Title 21 (Drug Abuse Prevention and Control), govern forfeitures under 21 U.S.C. § 881). Because Martinez was arrested on November 25, 1991, the government could not have brought a forfeiture action after November 25,1996, and the time to contest the forfeiture of the vehicles ended on November 25, 2002. Thus, plaintiffs complaint was untimely. Moreover, he did not exercise the reasonable diligence required for equi*7table tolling. See Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir.1996).
We therefore affirm the district court’s order.